McMurray, Chief Judge.
Defendant was indicted and convicted for violation of the Georgia Controlled Substances Act, possession of more than one ounce of marijuana. Following the denial of his motion for new trial defendant appeals. Held:
Both of defendant’s enumerations of error address the issue of *356whether the trial court properly denied defendant’s oral motion to suppress evidence, the marijuana in question. Defendant, by failing to file a written motion to suppress as required by OCGA § 17-5-30, has waived any objection to the evidence on the grounds it was obtained by an illegal search and seizure. Peppers v. State, 144 Ga. App. 662, 663 (1) (242 SE2d 330); Dennis v. State, 166 Ga. App. 715, 718 (305 SE2d 443). Accordingly, the enumerations are not meritorious.
Decided March 16, 1984.
William T. Straughan, for appellant.
James L. Wiggins, District Attorney, Michael T. Solis, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.